Title: December [1798]
From: Washington, George
To: 




1. Dined with Mr. Rawle.
 


2. Ditto with Bingham. From hence until my leaving the City on the
 


13. I dined at my lodgings.
 


14. After dinner set out on my journey home. Reached Chester.
 



15. Breakfasted at Wilmington bated at Christiana and dined and lodged at Elkton.
 


16. Set out after a very early breakfast; and was detained at Susquehanna from 10 Oclock until the next morning, partly by Ice and Winds but principally by the Lowness of the tides occasioned by the No. Westerly Winds.
 


17. Breakfasted at Barneys—bated at Hartford. Dined at Websters and lodged at Baltimore.
 


18. Breakfasted at Spurriers—dined at Rhodes’s—and lodged at Mr. Laws in the Federal City.


   
   rhodes’s: Rhodes tavern was a three-story building about six miles north of Bladensburg near the present town of Beltsville (W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 311).



 


19. Stopped at Doctr. Thorntons and Mr. Peter’s & dined at home. Snow having fallen about 3 Inches deep in the Night.
 


20. Appearances of more Snow but none fell. Wind at No. W.
 


21. Clear & pleasant, with but little wind—that at No. Wt.
 


22. Snowing the whole day, without much wind, Snow 8 or 10 Inches deep.
 


23. Clear—wind at No. West. Mercury at 20 in the Morning.
 


24th. Clear all day with the Wind fresh from No. Wt. & Snow driving. Mer. 25. Doctr. Craik came to D. & Judge Cushing & lady in the afternoon—as did a Mr. Dinsmoor Agent in the Cherokee Country on his way to Philadelphia—with a Mr. .

   
   
   Silas Dinsmoor (Dinsmore), son of John and Martha McKeen Dinsmoor of Londonderry, N.H., graduated from Dartmouth College in 1791. In 1794 he received an appointment as lieutenant in the United States Army Corps of Engineers and Artillery but resigned after only a few weeks (NOYESHarriette Eliza Noyes. A Memorial History of Hampstead, New Hampshire, vol. 2. Congregational Church, 1752-1902. Boston, 1903., 421; EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:159–60; CARTER [4]Clarence Edwin Carter et al., eds. The Territorial Papers of the United States. 27 vols. Washington, D.C., 1934–69., 4:362n). Late in 1794 Dinsmoor was sent as an agent to reside among the Cherokee Nation to keep the peace. In 1805 he was one of the United States commissioners who signed treaties with the Chickasaws and Choctaws (ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:531–32, 639–40, 697, 749).



 


25. Perfectly clear, Calm & pleasant in the Morning—Mer. at 18. Genl. Pinckney, Lady & daughter came to dinner—and Captain Jno. Spotswood in the afternoon.



   
   genl. pinckney, lady & daughter: Charles Cotesworth Pinckney in July had been appointed a major general in the army, ranking just below GW and Alexander Hamilton. The daughter accompanying Pinckney and his wife was Eliza, the youngest of Pinckney’s three daughters.



 


26. Clear & not much wind. Mer. at 14 in the Morng.
 


27. Clear morning, but spitting of Snow in the Evening little however fell. Mer. at 25 in the Morning. The following Gentlemen dined here the 27th. viz. Messrs. Wm. Fitzhugh—Wm. Herbert Potts—Wilson—Doctr. Craik & son Geo: Washington Craik, Heath & Doctr. Greenhow of Richmond.


   
   Mr. Heath is possibly John Heath (1758-1810), son of Capt. John Heath (d. 1783) of Northumberland County. The younger Heath was a member of the Virginia General Assembly in 1782 and 1784–85, first president of Phi Beta Kappa after its founding at the College of William and Mary in 1776, and a member of Congress from 1793 to 1797. He was living in Richmond about this time. In 1803 he married Sarah Ewell, niece of Mrs. James Craik.



   
   Dr. Greenhow is young James Greenhow who had graduated from the University of Edinburgh the previous year.



 


28. Clear morning but a little lowering afterwards. Mer. at 29 in the Morng. & thawing afterwards. Genl. Pinckney—Lady & daughter left this after breakfast.
 


29. Rain in the Night—a thick fog, & thawing in the morning—Mer. at 34. In the afternoon wind high from the No. Wt.
 


30. In the morning wind very high from the same point. Mer. at 30—in the eveng. at 35. Calm & pleasant afternoon.
 


31. Calm & pleasant—thawing. Mer. higher than yesterday.
 